In an action to recover damages caused by the drying up of a brook on plaintiffs’ land soon after defendant began pumping large quantities of water from its well nearby, defendant, by permission of this court, appeals from an order of the Appellate Term of the Supreme Court, dated March 6, 1964, which unanimously affirmed a judgment of the County Court, Rockland County, entered December 21, 1962 after a jury trial, in favor of the plaintiffs. Order affirmed, with costs, on the opinion of Mr. Justice Pette in the Appellate Term (42 Misc 2d 86). Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.